United States Court of Appeals
                                 For the First Circuit
                                    _____________________

14-2362
                               IN RE DZHOKHAR TSARNAEV,

                                           Petitioner.
                                      __________________

                                           Before
                                     Lynch, Chief Judge,
                            Torruella and Howard, Circuit Judges.
                                    __________________

                                         JUDGMENT
                                    Entered: January 3, 2015

       We have carefully reviewed petitioner's application for a writ of mandamus. Even

assuming that the district court's order denying petitioner's second motion for change of venue

would be subject to review by mandamus, see In re Kouri-Perez, 134 F.3d 361 (1st Cir. 1998)

(unpublished per curiam), we deny the petition and hold only that petitioner has not made the

extraordinary showing required to justify mandamus relief. See In re Bulger, 710 F.3d 42, 45 (1st

Cir. 2013) (before mandamus will issue, petitioner must satisfy burden of showing right to issuance

of writ is clear and indisputable, that he has no adequate source of relief, and that equities favor

issuance of the writ). Petitioner's emergency motion to stay jury selection and trial in the district

court is denied.

       The judges in the majority regret the incorrect statement in the dissent suggesting that this

matter has been under consideration for only six hours. The petition for writ of mandamus and

emergency motion to stay jury selection and trial in the district court were filed on December 31.

However, counsel for petitioner provided notice in advance that the filing would be forthcoming.

The court thereupon immediately began a careful and painstaking review of the publicly available
filings on the district court docket. The government filed its response, and the district court issued

its decision, in the midst of that ongoing review. The judges in the majority are satisfied that full

consideration has been given to the issues raised by the petition, and it is clear that the petition

falls far short of meeting the requirements for issuing the extraordinary writ of mandamus.

       TORRUELLA, Circuit Judge, dissenting. I regret that I am unable to join my colleagues

in issuing today's order in this case, which is of profound importance not only for Tsarnaev but

also for the people of Boston and for all of us who cherish the guarantee of constitutional rights

for all litigants before this Court. My colleagues begin their order by stating they have "carefully

reviewed petitioner's application for a writ of mandamus." Although I cannot speak for the

majority on this point, due to the complexity of the issues raised, the mountains of documents and

exhibits that need to be read (which the government has described as over 9,500 pages long), and

the logistical difficulties we have had in receiving this evidence, I have found it impossible to read

even a small part of all of this evidence, much less give it the careful consideration a case involving

the death penalty deserves.

       On the afternoon of New Years Eve, the district court entered an electronic order denying

Tsarnaev's second motion to change venue -- which had been filed a month earlier on December

1st1 -- stating simply that an explanation of its decision "will be issued shortly." Within hours of

that order, Tsarnaev filed a motion to stay the jury selection and trial, scheduled to begin on

Monday, January 5, 2015, pending the disposition of the mandamus petition now being rejected

by my colleagues. We afforded the government twenty-four hours to respond, and then extended

this period by another two hours. It was not until yesterday afternoon, January 2, 2015, that the




1
 The government was initially given two weeks to respond but did not file its opposition
until December 22, 2014.
                                                     -2-
district court finally explained its grounds for denying the second motion for change of venue.

Thus, we have had all of the relevant materials -- the current mandamus petition, the government's

opposition, the district court's denial, and all previous venue-related filings, which comprise

exhibits totalling thousands of pages of polling data of potential jurors, of news, of media articles,

and of studies published since the tragic events of April 15, 2013 -- before us for less than six

hours.

         Because of these difficulties, I am not in a position to intelligently opine as to whether the

standard for mandamus relief has been satisfied. What I do know is that Tsarnaev's argument that

the entire city of Boston and its surrounding areas were victimized -- as evidenced by the city's

virtual lockdown and the images of SWAT team members roaming the streets and knocking door-

to-door in Watertown -- is compelling. At first glance, Tsarnaev makes a much stronger case for

change of venue here than there was in Skilling, where a change of venue was found to be

unwarranted, and McVeigh, where a change of venue was granted. Cf. Skilling v. United States,

561 U.S. 358, 370, 383 (2010) (crediting that "the facts of the case were 'neither heinous nor

sensational'" and there was "[n]o evidence of the smoking-gun" of his guilt); United States v.

McVeigh, 918 F. Supp. 1467, 1472, 1474 (W.D. Okla. 1996) (finding that the "emotional burden

of the explosion and its consequences" on those who lived in the area but were personally

unaffected created "so great a prejudice against [the] defendants in the State of Oklahoma that they

cannot obtain a fair and impartial trial"); cf. also United States v. Awadallah, 457 F. Supp. 2d 246,

252 (S.D.N.Y. 2006) ("If Awadallah was actually charged with participating in the September 11

attacks, it is possible to imagine that the prejudice in this case would be comparable to the

community scrutiny and outrage that justified a change of venue in McVeigh.")




                                                     -3-
        Yet, due to the artificial time constraints placed upon us, it is impossible to do more than

take this quick glance. Regardless of whom you want to blame, be it Tsarnaev for waiting until

less than a month before trial to file his second motion for a change of venue or the district court

for waiting until the 11th hour to issue its denial, such a rushed and frenetic process is the antithesis

of due process. It is unrealistic at best to presume that there is no irreparable harm in having the

jury selection and trial begin since there will be another opportunity to consider this matter in the

future. Considering the time and cost commitment of composing a venire and conducting voir dire

-- something both the government and the district court emphasize heavily -- once jury selection

begins, it will not only cause irreparable harm to Tsarnaev, but it will also set an irreversible and

unstoppable process in motion. Thus, I strongly believe that a stay should have been granted to

allow a full, fair, and reasoned analysis of this extremely important issue that goes to the heart of

our constitutional guarantees of "an impartial jury" and "due process of law."

        I respectfully dissent.


                                                        By the Court:
                                                        /s/ Margaret Carter, Clerk


cc: Hon. George A. O'Toole, Mr. Robert M. Farrell, Clerk, United States District Court for the
District of Massachusetts, Ms. Judith Mizner, Ms. Miriam Conrad, Mr. David I. Bruck, Mr.
Timothy G. Watkins, Mr. William W. Fick, Ms.Judy Clarke, Mr. William D. Weinreb, Ms. Dina
Michael Chaitowitz, Mr. Aloke Shankar Chakravarty, Mr. Donald L. Cabell, Ms. Nadine
Pellegrini, Mr. Steven D. Mellin, Mr. Matthew R Segal.




                                                      -4-